Mr. Chief Justice Alvey
delivered the opinion of the Court:
In this case, the questions being substantially the same as those in the case of Chase and Jackson v. The United States, just decided in the foregoing opinion (ante, p. 149), it is stipulated that the same judgment entered in the one case shall be entered in the other; and as judgment of affirmance is entered in the case of Chase and Jackson v. United States, in accordance with the foregoing opinion, judgment of affirmance is accordingly entered in this.

Judgment affirmed.